                Case 1:20-cv-02927-JSR Document 4-5 Filed 04/09/20 Page 1 of 1
                                                                    _______________________
                                                                       Docket no.
                        THE PRESIDENT OF THE UNITED STATES OF AMERICA

 To the Marshal of the Southern District of New York (or designated process server) - GREETINGS:

        WHEREAS a Verified Complaint has been filed in the United States District Court for the Southern District
 of New York on the 9th day of April 2020, by

                                            CENTURION BULK PTE LTD.

                                                                 Plaintiff,

                                                              against

                                   XCOAL ENERGY AND RESOURCES and
                                   XCOAL ENERGY AND RESOURCES, LLC
                                                                 Defendants,

 in a certain action for maritime attachment wherein it is alleged that there is due and owing from the Defendants to
 the said Plaintiff the amount of US $371,625.28 and praying for process of maritime attachment and garnishment
 against the said Defendants,

         WHEREAS, this process is issued pursuant to such prayer and requires that a garnishee(s) shall serve their
 answer(s), together with answers to any interrogatories served with the Complaint, within 21 days after service of
 process upon him and requires that Defendants shall serve its answer within 30 days after process has been executed,
 whether by attachment of property or service on the garnishee.

          NOW, THEREFORE, we do hereby command you that if the said Defendants cannot be found within the
 District you attach goods and chattels to the amount sued for; and if such property cannot be found that you attach
 other property, credit and effects to the amount sued for in the hands of:

                                               CITIBANK, N.A.

 to wit:: property, letters of credit, deposits, monies, funds, credits, bills of lading, debts, payments, settlement
 agreements, or other assets, tangible or intangible, in whatever form of:

                                      XCOAL ENERGY AND RESOURCES and
                                      XCOAL ENERGY AND RESOURCES, LLC


 and that you promptly after execution of this process, file the same in this court with your return thereon.

       WITNESS, the Honorable Judge __________ of said Court, this 9th day of April 2020 and of our
Independence the two-hundred and forty fourth.

 Tisdale Law Offices LLC                                         RUBY J. KRAJICK
 Attorneys for Plaintiffs                                              Clerk
 200 Park Avenue, Ste. 1700
 New York, NY 10166                                              By:__________________
 (212) 354-0025                                                      Deputy Clerk

 NOTE: This Process is issued pursuant to Rule B(1) of the Supplemental Rules for Certain Admiralty and Maritime Claims of the
 Federal Rules of Civil Procedure and/or New York Civil Practice Law and Rules, Article 62.
